Buchanax, J.
Plaintiff claims damages of defendant for slander. The words charged in the petition as slanderous are, “ Frangois Feray has sworn falsely in a certain business against me.”
Plaintiff appeals, for the purpose of having the damages which were assigned by the jury increased — and the appellee, in his answer to the appeal, prays *895that the judgment be amended by dismissing the suit, on the ground that the words charged in the petition are not actionable.
The distinction between words actionable and words not actionable as the basis of damages, where no Special damages are proved, has been overruled by the Supreme Court — Martin, Chief Justice, dissenting — in the very carefully argued and considered case of Miller v. Holstein, reported in 16th Louisiana.
"While we view the jurisprudence of Louisiana as settled upon this point, and therefore allow the most extensive scope to the Articles 2294 and 1928 of the Civil Code, we are the less disposed to interfere (at least for the purpose of increasing it), with the verdict of a jury, in a case whore no special damages have been shown to have been suffered.
Judgment affirmed, with costs.